Citation Nr: 1623061	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  08-23 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for a left cornea scar.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2006.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the claims file is currently with the RO in St. Louis, Missouri.

Most recently, in January 2012, the Board remanded the above listed issues in addition to service connection claims for a right knee disorder, left knee disorder, right ankle disorder, and left ankle disorder.  In June 2013, the RO in St. Louis, Missouri granted service connection for right ankle, left ankle, right knee, and left knee disabilities.  Because he has not appealed the ratings or effective dates assigned, no claims regarding these disabilities are in appellate status at this time.  

The Board additionally remanded a claim for service connection for a cervical spine disorder to accord the RO an opportunity to issue a Statement of the Case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on this issue in June 2013, but the record does not reflect that the Veteran perfected his appeal to the Board by timely filing a substantive appeal on this issue.  Thus, the Board has no jurisdiction over this claim.  38 C.F.R. § 20.302(b).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left cornea scar, has been manifested by corrected visual acuity of at least 20/40 in both eyes; a visual field defect has not been shown; incapacitating episodes have not been demonstrated; diplopia is unrelated to his service-connected left cornea scar.

2.  The Veteran's back disability had its onset in service or is otherwise etiologically related to his active service. 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left cornea scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.75-4.84, 4.84a, Diagnostic Code (DC) 6009 (2007).

2.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating- Left Cornea Scar

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

While the Veteran's appeal for an increased rating for his service-connected left cornea scar was pending, which gave rise to the current claim on appeal, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  

Under the applicable criteria, found at 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2007), when the disability is in chronic form, it is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest- requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  However, as explained, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A compensable rating for loss of central visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2007).  Compensable ratings of 10 percent and higher are also available for impairment of field of vision.  See 38 C.F.R. § 4.84(a), DC 6080 (2007).

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).
 
The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.
 
A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.
 
Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200. Id.
 
Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.
 
A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).
 
Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.
 
The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.
 
According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).
 
So here, to support his claim for a higher (meaning compensable) disability rating under Diagnostic Code 6009, the evidence must show a deficiency in the Veteran's best corrected visual acuity that is attributable to his service-connected condition and meets the criteria for at least a 10 percent rating under Diagnostic Code 6078 or 6079; a restriction in his field of vision commensurate with a 10 percent rating under Diagnostic Code 6080; or pain, required rest, or episodic incapacity sufficient to otherwise warrant a compensable rating.  See 38 C.F.R. § 4.84(a) (2007).

At a July 2006 VA examination the Veteran reported an ocular history of trauma to the left eye in which metal is present.  He reported that he did not use eyedrops.   On examination, his corrected distance vision was 20/20.  Goldmann visual field testing revealed one depressed point in the superior nasal quadrant and a slight depression in the inferior nasal quadrant.  However, it was rechecked with confrontation visual fields and the VA examiner noted no constriction.  He indicated that the visual fields were full to finger counting in each eye.  The VA examiner noted that there was some residual rust vision.  He opined that the corneal scar was not affecting the Veteran's vision but at times he may experience irritation in the left eye from the prior injury.

The Veteran underwent an additional VA examination in November 2012.  On examination his corrected distance vision was 20/40 or better, bilaterally.  The VA examiner noted occasional diplopia.  There was no visual field defect.  The VA examiner noted no scarring or disfigurement caused by a corneal condition.  The VA examiner noted that the Veteran had not had any incapacitating episodes attributable to an eye condition.  The VA examiner stated that it was completely unlikely that the Veteran's service-connected small corneal scar has any effect on his vision.  He noted that it is not causing any black spots in vision and it is completely unlikely that it has any effect on vision at all.  The VA examiner specifically noted no incapacitating events.  Although he acknowledged the Veteran had diplopia, he found this was due to an unknown cause but it is completely unlikely that it is from the corneal condition.

The Board has additionally reviewed VA treatment records.

Applying the above diagnostic criteria to the facts of this case, the Board finds no basis to grant a compensable disability rating for the Veteran's left eye disability at any time since the initial grant of service connection.  The Board finds that he is not entitled to an increased initial rating based on visual acuity.  The Veteran fails to demonstrate that he has loss of visual acuity of 20/40 or worse in one eye and 20/50 or worse in the other.  See 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2007). The Board also finds that the Veteran is not entitled to a compensable rating for loss of visual field, as on examination he was found to have no visual field deficits.  See 38 C.F.R. § 4.84(a), DC 6080.

In addition, the Board finds that the record does not demonstrate pain, rest-requirements, or episodic incapacity that would warrant a compensable rating. While a minimum rating of 10 percent is to be assigned during active pathology for some conditions, the evidence does not show that the Veteran has any active condition listed in DCs 6000 through 6009 that would warrant the assignment of a 10 percent rating.  38 C.F.R. § 4.84, DCs 6000-6009 (2007). 

The Board has also considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of difficulty with his vision.  The Veteran stated in his June 2007 notice of disagreement that while the examination would indicate he has no problem with his eye he stated that he has a large dark spot continually in his lower line of sight.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as frequency of alleged flare-ups, they would have been evident when examined, but they were not - certainly not to the level required for a higher 10 percent rating.

As the preponderance of the evidence is against his claim for an initial compensable rating for this disability, the 'benefit- of-the-doubt' rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

With respect to his increased rating, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible for his left cornea scar, he has not submitted evidence of unemployability because of his left eye, or claimed to be unemployable because of his left eye.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Service Connection- Back Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records reflect treatment for back pain in February 2006.  The Veteran was diagnosed with a back strain.  Service treatment records dated in July 2006 and August 2006 continued to include a back strain in his list of active conditions.  

In his July 2006 claim, filed while he was still on active duty, the Veteran alleged a back disability.  

He has continued to be treated for a back disability following separation from service.  Although a back disability was not diagnosed at a July 2006 VA examination, the Veteran has since been diagnosed with degenerative joint disease of the spine.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran underwent a VA examination in December 2012 to evaluate his back disability.  The VA examiner diagnosed him with degenerative joint disease of the lumbar spine, diagnosed in 2003.  Although the VA examiner indicated that it was unlikely that the Veteran had a chronic back condition within the first year after military discharge, he failed to adequately address whether the Veteran's current back disability is related to service. 

While VA could undertake additional development with respect to his back disability (obtain an addendum etiological opinion), based on the fact that the Veteran was treated for his back in service, continued to complain of similar symptomatology after service, and continues to suffer from back disability, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problem related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for a back disability is warranted.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

As the Veteran's claim for service connection for a back disability is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was initially afforded an examination for his eye in July 2006.  After determining there were inconsistencies in the VA examination, the Board remanded the claim in January 2012 to afford the Veteran an additional VA examination in November 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left eye since the most recent VA examination.  The Board finds the November 2012 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in January 2012.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial compensable rating for a left cornea scar is denied.

Service connection for a back disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


